— -In this probate proceeding, it appears that in a prior will the decedent had made a bequest “to the Veterans of Foreign Wars of the United States, to be used for the maintenance of the National Home for Orphans, located at Cedar Rapids, Michigan.” The Veterans of Foreign Wars of the United States, created by act of Congress, is the “parent organization” of the Veterans of Foreign Wars National Home, a Michigan corporation, which maintains the aforesaid home. Of the two, only the former was cited in this proceeding. The latter appeals from an order of the Surrogate’s Court, Queens County, striking out its notice of appearance and answer and dismissing its objections to probate. Order affirmed, without costs. No opinion. Nolan, P. J., Adel, Schmidt, Beldock and Murphy, JJ., concur. [See post, p. 944.]